Case 1:20-cv-05212-ENV-SJB Document 15 Filed 12/14/20 Page 1 of 13 PageID #: 128




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------x
 NATHAN TEMPEY,

                                               Plaintiff,                  ANSWER

                    v.                                                     Civil Action No.
                                                                           20-cv-5212

 UNITED STATES DEPARTMENT OF HOMELAND                                      (Vitaliano, J.)
 SECURITY,                                                                 (Bulsara, M.J.)

                                                Defendant.
 ----------------------------------------------------------------------x

         Defendant United States Department of Homeland Security (“Defendant” or “DHS”), by

 its attorney, Seth D. DuCharme, Acting United States Attorney for the Eastern District of New

 York, Alex S. Weinberg, Assistant United States Attorney, of counsel, answers the

 correspondingly numbered paragraphs of Plaintiff’s Complaint upon information and belief as

 follows:

         1.       This paragraph contains Plaintiff’s characterization of this action, to which no

 response is required. To the extent this paragraph can be read to allege facts to which a response

 may be required, Defendant denies.

         2.       Admits that Plaintiff submitted a Freedom of Information Act (“FOIA”) request

 seeking records concerning a 2018 DHS press release entitled “We must Secure the Border and

 Build The Wall To Make America Safe Again.” The remaining allegations in this paragraph

 contain conclusions of law to which no response is required. To the extent the remainder of this

 paragraph can be read to allege facts to which a response may be required, Defendant denies.

         3.       This paragraph contains statements of law and Plaintiff’s characterization of his

 claims, to which no response is required. Defendant denies the remainder of the allegations in this

 paragraph, except admits that DHS referred Plaintiff to 24 pages of documents publicly posted on

 DHS’s website.
Case 1:20-cv-05212-ENV-SJB Document 15 Filed 12/14/20 Page 2 of 13 PageID #: 129




           4.     This paragraph fails to comply with Fed. R. Civ. P. 8(a) and should be struck. To

 the extent a response is required, Defendant denies.

           5.     This paragraph contains Plaintiff’s characterization of this action, to which no

 response is required. Defendant respectfully refers the Court to the referenced FOIA request for a

 complete and accurate statement of its contents.

           6.     This paragraph contains Plaintiff’s characterization of this action, to which no

 response is required. To the extent a response is required, Defendant denies.

                                          Jurisdiction and Venue 1

           7.     This paragraph contains conclusions of law and plaintiff’s characterization of the

 basis for subject matter jurisdiction and personal jurisdiction, to which no response is required. To

 the extent this paragraph can be read to allege facts to which a response may be required, Defendant

 denies.

           8.     This paragraph contains conclusions of and Plaintiff’s characterization of the basis

 for venue in this District, to which no response is required. To the extent this paragraph can be

 read to allege facts to which a response may be required, Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of the allegations.

                                                     Parties

           9.     Defendant lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations.

           10.    Admits.




 1
   Defendant’s Answer replicates the headings contained in the Complaint for ease of reference. Defendant believes
 that no response is required to such headings. To the extent a response is required and those headings could be
 construed to contain factual allegations, Defendant denies those allegations.
                                                        2
Case 1:20-cv-05212-ENV-SJB Document 15 Filed 12/14/20 Page 3 of 13 PageID #: 130




                                      Statutory Framework

        11.     This paragraph contains statements of law, to which no response is required. To the

 extent a response may be required, Defendant denies.

        12.     This paragraph contains statements of law, to which no response is required. To the

 extent a response may be required, Defendant denies.

        13.     This paragraph contains statements of law, to which no response is required. To the

 extent a response may be required, Defendant denies.

                                       Factual Background

        14.     This paragraph, which consists of arguments, legal conclusions, and statements not

 pertaining to the FOIA or Plaintiff’s FOIA request at issue, fails to comply with Fed. R. Civ. P.

 8(a) and should be struck. To the extent a response is required, Defendant denies Plaintiff’s

 characterization and respectfully refers the Court to the source materials cited by Plaintiff in the

 Complaint for a complete and accurate statement of their contents.

        15.     This paragraph, which consists of arguments, legal conclusions, and statements not

 pertaining to the FOIA or Plaintiff’s FOIA request at issue, fails to comply with Fed. R. Civ. P.

 8(a) and should be struck. To the extent a response is required, Defendant denies Plaintiff’s

 characterization and respectfully refers the Court to the source materials cited by Plaintiff in the

 Complaint for a complete and accurate statement of their contents.

        16.     This paragraph, which consists of arguments, legal conclusions, and statements not

 pertaining to the FOIA or Plaintiff’s FOIA request at issue, fails to comply with Fed. R. Civ. P.

 8(a) and should be struck. To the extent a response is required, Defendant denies Plaintiff’s

 characterization, including the characterization of the Order at issue, and respectfully refers the

 Court to the source materials cited by Plaintiff in the Complaint for a complete and accurate

 statement of their contents.
                                                  3
Case 1:20-cv-05212-ENV-SJB Document 15 Filed 12/14/20 Page 4 of 13 PageID #: 131




         17.     This paragraph, which consists of arguments, legal conclusions, and statements not

 pertaining to the FOIA or Plaintiff’s FOIA request at issue, fails to comply with Fed. R. Civ. P.

 8(a) and should be struck. To the extent a response is required, Defendant denies Plaintiff’s

 characterization and respectfully refers the Court to the source materials cited by Plaintiff in the

 Complaint for a complete and accurate statement of their contents.

         18.     This paragraph, which consists of arguments, legal conclusions, and statements not

 pertaining to the FOIA or Plaintiff’s FOIA request at issue, fails to comply with Fed. R. Civ. P.

 8(a) and should be struck. To the extent a response is required, Defendant denies Plaintiff’s

 characterization and insinuations and respectfully refers the Court to the source materials cited by

 Plaintiff in the Complaint for a complete and accurate statement of their contents.

         19.     This paragraph, which consists of arguments, legal conclusions, and statements not

 pertaining to the FOIA or Plaintiff’s FOIA request at issue, fails to comply with Fed. R. Civ. P.

 8(a) and should be struck. To the extent a response is required, Defendant denies Plaintiff’s

 characterization and respectfully refers the Court to the source materials cited by Plaintiff in the

 Complaint for a complete and accurate statement of their contents.

         20.     Admits.

         21.     This paragraph, which consists of arguments, legal conclusions, and statements not

 pertaining to the FOIA or Plaintiff’s FOIA request at issue, fails to comply with Fed. R. Civ. P.

 8(a) and should be struck. To the extent a response is required, Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of the allegations.

         22.     This paragraph fails to comply with Rule 8(a) and should be struck. To the extent

 a response is required, Defendant lacks knowledge or information sufficient to form a belief as to

 the truth of the allegations.



                                                    4
Case 1:20-cv-05212-ENV-SJB Document 15 Filed 12/14/20 Page 5 of 13 PageID #: 132




        23.     This paragraph, which consists of arguments, legal conclusions, and statements not

 pertaining to the FOIA or Plaintiff’s FOIA request at issue, fails to comply with Fed. R. Civ. P.

 8(a) and should be struck. To the extent a response is required, Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of the allegations.

        24.     This paragraph, which consists of arguments, legal conclusions, and statements not

 pertaining to the FOIA or Plaintiff’s FOIA request at issue, fails to comply with Fed. R. Civ. P.

 8(a) and should be struck. To the extent a response is required, Defendant lacks knowledge or

 information sufficient to form a belief as to the truth of the allegations.

                                      Plaintiff’s FOIA Request

        25.     Admits that Plaintiff made this FOIA request and respectfully refers the Court to

 the August 8, 2018 FOIA request for a complete and accurate statement of its contents.

        26.     Admits that Plaintiff’s request sought the records listed in subparts (a) through (d)

 and respectfully refers the Court to the August 8, 2018 FOIA request for a complete and accurate

 statement of its contents.

        27.     Admits that Plaintiff sought a waiver of fees. Defendant respectfully refers the

 Court to the August 8, 2018 FOIA request for a complete and accurate statement of Plaintiff’s fee

 waiver request.

                          DHS’s Insufficient Responses To FOIA Request

        28.     Admits. Defendant respectfully refers the Court to the August 14, 2018

 correspondence for a complete and accurate statement of its contents.

        29.     Denies.

        30.     Admits that Plaintiff followed up with DHS on January 5, 2020. Defendant denies

 the remaining allegations in this paragraph and respectfully refers the Court to the January 5, 2020

 correspondence for a complete and accurate statement of its contents.
                                                    5
Case 1:20-cv-05212-ENV-SJB Document 15 Filed 12/14/20 Page 6 of 13 PageID #: 133




         31.        Admits that in his January 5, 2020 correspondence, Plaintiff inquired whether the

 request was sent to the White House. Defendant denies the remaining allegations in this paragraph

 and respectfully refers the Court to the cited correspondence for a complete and accurate statement

 of its contents.

         32.        Admits that Plaintiff received correspondence from DHS apologizing for not being

 “able to process your request by our initial estimated date of completion,” but denies that it was

 sent on January 5, 2020. Defendant respectfully refers the Court to the cited correspondence for a

 complete and accurate statement of its contents.

         33.        Admits that Plaintiff followed up with DHS on January 9 and 30, February 17 and

 24, and March 20, 2020. Defendant respectfully refers the Court to the cited correspondence for a

 complete and accurate statement of their contents.

         34.        Admits that DHS provided a final response to the August 9, 2018 FOIA request on

 March 27, 2020. Defendant respectfully refers the Court to the March 27, 2020 letter for a complete

 and accurate statement of its contents.

         35.        Admits that DHS responded by referring Plaintiff to 24 pages of documents related

 to the February 2018 press release regarding the border wall posted on the DHS website in the

 FOIA Library. Defendant denies the remainder of the allegations in this paragraph.

         36.        This paragraph sets forth conclusions of law to which no response is necessary. To

 the extent that a response is required, denies.

         37.        This paragraph sets forth conclusions of law to which no response is necessary. To

 the extent that a response is required, denies.

         38.        Denies.




                                                    6
Case 1:20-cv-05212-ENV-SJB Document 15 Filed 12/14/20 Page 7 of 13 PageID #: 134




        39.     Admits Plaintiff sought records responsive to his FOIA request. Defendant denies

 the remaining allegations in this paragraph and respectfully refers the Court to the August 9, 2018

 FOIA request for a complete and accurate statement of its contents.

        40.     Admits that correspondence between the DHS press office and reporters was not

 included in the DHS documents responsive to Plaintiff’s FOIA request. Defendant lacks

 knowledge or information sufficient to form a belief as to the truth of the remainder of the

 allegations.

        41.     Denies, except admits that the DHS documents consisted of records from February

 12 and February 13, 2018.

        42.     This paragraph sets forth conclusions of law to which no response is required. To

 the extent that a response is required, avers that DHS properly invoked FOIA exemptions 5 and 6,

 5 U.S.C. §§ 552(b)(5) and (6), to justify withholding of certain information.

        43.     Admits. Defendant respectfully refers the Court to the March 2020 letter for a

 complete and accurate statement of its contents.

        44.     This paragraph contains statements of law and Plaintiff’s characterization of his

 claims, to which no response is required. To the extent a response is required, Defendant admits

 that DHS responded to Plaintiff’s August 8, 2018 FOIA request on March 27, 2020.

        45.     Denies.

                                Plaintiff’s Administrative Appeal

        46.     Admits that Plaintiff filed an administrative appeal on April 7, 2020, as set forth in

 the subparts of this paragraph. Defendant respectfully refers the Court to the FOIA Administrative

 Appeal for a complete and accurate statement of its contents.




                                                    7
Case 1:20-cv-05212-ENV-SJB Document 15 Filed 12/14/20 Page 8 of 13 PageID #: 135




        47.     Admits that Plaintiff objected to the DHS March 2020 response. Defendant

 respectfully refers the Court to the FOIA Administrative Appeal for a complete and accurate

 statement of its contents.

        48.     Admits.

                                The Initial FOIA Appeal Decision

        49.     Admits. Defendant respectfully refers the Court to the June 11, 2020 letter for a

 complete and accurate statement of its contents.

        50.     Admits that the ALJ remanded the case to PRIV to review the justification for

 withholding the work email addresses and some names of government employees as well as to

 provide information regarding search parameters. The remaining allegations are conclusions of

 law to which no response is required. Defendant respectfully refers the Court to the June 11, 2020

 ALJ decision for a complete and accurate statement of its contents.

        51.     Denies that Plaintiff argued on appeal that DHS failed to search and produce

 materials responsive to the other topics in Plaintiff’s FOIA request at issue, but admits that

 Plaintiff’s appeal stated that DHS did not disclose correspondence between members of the DHS

 press office and journalists. Defendant respectfully refers the Court to the April 7, 2020 appeal and

 June 11, 2020 ALJ decision for complete and accurate statements of their contents.

                                 The Final FOIA Appeal Decision

        52.     Admits. Defendant respectfully refers the Court to the July 15, 2020 decision for a

 complete and accurate statement of its contents.

        53.     Defendant admits that the ALJ decision held that DHS and PRIV provided a

 satisfactory explanation to demonstrate a privacy interest at stake, and denies the remaining

 allegations. Defendant respectfully refers the Court to the July 15, 2020 decision for a complete

 and accurate statement of its contents.
                                                    8
Case 1:20-cv-05212-ENV-SJB Document 15 Filed 12/14/20 Page 9 of 13 PageID #: 136




        54.     Defendant admits that the ALJ decision stated that the redaction of the names of

 some government employees were “withheld by the White House when the records were sent to it

 for review, and PRIV would not challenge the White House’s decision.” Defendant respectfully

 refers the Court to the July 15, 2020 decision for a complete and accurate statement of its contents.

        55.     Admits. Defendant respectfully refers the Court to the July 15, 2020 decision for a

 complete and accurate statement of its contents.

        56.     Admits. Defendant respectfully refers the Court to the July 15, 2020 decision for a

 complete and accurate statement of its contents.

        57.     This paragraph contains conclusions of law to which no response is required. To

 the extent a response is required or this paragraph contains factual allegations, Defendant denies.

        58.     This paragraph contains a conclusion of law to which no response is required. As

 to the remainder of the allegations, Defendant denies.

        59.     Admits.

                  Plaintiff’s Final Efforts to Obtain the Unredacted Materials

        60.     Admits.

        61.     Defendant lacks knowledge or information sufficient to form a belief about the

 allegations of this paragraph.

        62.     Defendant lacks knowledge or information sufficient to form a belief about the

 allegations of this paragraph.




                                                    9
Case 1:20-cv-05212-ENV-SJB Document 15 Filed 12/14/20 Page 10 of 13 PageID #: 137




                                       First Claim for Relief

                Violation of FOIA for Failure to Comply with Statutory Deadlines

          63.    Defendant repeats and reiterates its answers to paragraphs 1-62 above.

          64.    This paragraph sets forth a conclusion of law. To the extent that a response is

  required, admits.

          65.    This paragraph sets forth a conclusion of law. To the extent that a response is

  required, Defendant denies, except admits that Plaintiff made a FOIA request as set forth in this

  litigation.

          66.    This paragraph sets forth a conclusion of law, to which no response is required.

          67.    This paragraph sets forth a conclusion of law. To the extent that a response is

  required, denies.

                                      Second Claim for Relief

                Violation of FOIA for Wrongful Withholding of Agency Records

          68.    Defendant repeats and reiterates its answers to paragraphs 1-67 above.

          69.    This paragraph sets forth a conclusion of law. To the extent that a response is

  required, admits.

          70.    This paragraph contains a conclusion of law to which no response is required.

          71.    This paragraph contains a conclusion of law to which no response is required.

          72.    This paragraph sets forth a conclusion of law. To the extent that a response is

  required, denies.

          73.    This paragraph sets forth a conclusion of law. To the extent that a response is

  required, denies.

          74.    This paragraph sets forth a conclusion of law. To the extent that a response is

  required, denies.
                                                 10
Case 1:20-cv-05212-ENV-SJB Document 15 Filed 12/14/20 Page 11 of 13 PageID #: 138




         75.     This paragraph contains a conclusion of law to which no response is required.

                                      Third Claim for Relief

         Violation of FOIA for Defendant’s Personnel in Processing Plaintiff’s Request

         76.     Defendant repeats and reiterates its answers to paragraphs 1-75 above.

         77.     This paragraph sets forth a conclusion of law. To the extent that a response is

  required, admits.

         78.     This paragraph contains a conclusion of law to which no response is required.

         79.     This paragraph sets forth a conclusion of law. To the extent that a response is

  required, denies.

         80.     This paragraph contains a conclusion of law to which no response is required.

                                     Fourth Claim for Relief

                 Violation of FOIA for Failure to Conduct a Reasonable Search

         81.     Defendant repeats and reiterates its answers to paragraphs 1-80 above.

         82.     This paragraph sets forth a conclusion of law. To the extent that a response is

  required, admits.

         83.     This paragraph sets forth a conclusion of law. To the extent that a response is

  required, admits.

         84.     This paragraph sets forth a conclusion of law. To the extent that a response is

  required, denies.

         85.     This paragraph sets forth a conclusion of law. To the extent that a response is

  required, denies.

         86.     This paragraph contains a conclusion of law to which no response is required.




                                                 11
Case 1:20-cv-05212-ENV-SJB Document 15 Filed 12/14/20 Page 12 of 13 PageID #: 139




                                           Prayer for Relief

          The remaining subparagraphs, numbered 1 – 8, constitute a prayer for relief to which no

  response is required. Insofar as a response is required, Defendant denies any factual allegations

  and Plaintiff’s prayer for relief.

          Further, all allegations contained in the Complaint not specifically admitted or denied in

  the foregoing numbered responses are hereby denied.

                                              DEFENSES

          1.      Plaintiff is not entitled to compel production of records exempt from disclosure by

  one or more exemptions to the Freedom of Information Act, 5 U.S.C. § 552.

          2.      Plaintiff fails to state a claim upon which relief may be granted.

          3.      Plaintiff failed to exhaust his administrative remedies on one or more of his claims.

          4.      The Court lacks subject-matter jurisdiction to award relief that exceeds that

  authorized by FOIA.

          5.      Defendant exercised due diligence and conducted reasonable and adequate searches

  for nonexempt documents responsive to Plaintiff’s FOIA request, and fully complied with 5 U.S.C.

  § 552 and the applicable regulations in processing and responding to that request. Any documents

  and materials that were responsive to Plaintiff’s request, but exempt under 5 U.S.C. § 552(b), were

  properly withheld or redacted under said exemptions.




                                                   12
Case 1:20-cv-05212-ENV-SJB Document 15 Filed 12/14/20 Page 13 of 13 PageID #: 140




         6.      Defendant may have additional defenses which are not known at this time, but

  which may become known through further proceedings. Accordingly, Defendant reserves the right

  to assert each and every affirmative or other defense that may be available, including any defenses

  available pursuant to Rules 8 and 12 of the Federal Rules of Civil Procedure.


  Dated: Brooklyn, New York
         December 14, 2020

                                               SETH D. DUCHARME
                                               Acting United States Attorney
                                               Eastern District of New York
                                               Attorney for Defendants
                                               271 Cadman Plaza East
                                               Brooklyn, New York 11201

                                        By:     /s/ Alex S. Weinberg
                                               ALEX S. WEINBERG
                                               Assistant United States Attorney
                                               (718) 254-6616
                                               alex.weinberg@usdoj.gov


  TO: All Counsel of Record (via ECF)




                                                  13
